Citation Nr: 1633155	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee degenerative joint disease.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative joint disease.  

(The issue of entitlement to a clothing allowance is addressed in a separate appellate decision being issued simultaneously.)


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO granted service connection for degenerative joint disease (DJD) of the right and left knees, and assigned an initial, 10 percent rating for each, effective December 9, 2011.  In August 2012, the Veteran filed a notice of disagreement (NOD) with the assigned ratings.  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.

Because the Veteran has disagreed with the initial ratings assigned following the awards of  service connection for right and left knee DJD, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

As regards the matter of representation, review of the record reveals that the Veteran was initially represented by Tennessee Department of Veterans' Affairs but, in March 2016, he granted a power-of-attorney in favor of Disabled American Veterans (DAV).  See December 2011 and March 2016 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, in May 2016, the Veteran granted a power-of-attorney in favor of private attorney Andrew Wener with regard to the claims on appeal.  The Board recognizes the change in representation.

As a final preliminary matter, the Board notes that, in an August 2015 rating decision, the AOJ granted service connection for major depressive disorder, limited abduction of the right and left hip and thigh, limited extension of the right and left hip, arthritis of the right and left hip, and degenerative arthritis of the right and left ankle and assigned initial ratings for each disability effective from April 25, 2015.  In an April 2016 rating decision, the AOJ also denied service connection for obstructive sleep apnea.  Review of the record reveals that, in May 2016, the Veteran submitted a timely NOD as the effective date and initial ratings assigned to the disabilities addressed in the August 2015 rating decision, as well as the denial of service connection for obstructive sleep apnea in the April 2016 rating decision.  See 38 C.F.R. § 20.201 (2015).  However, VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has already acknowledged the NOD and that the AOJ is continuing to work on that matter.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Accordingly, Manlincon is not applicable in the present case and those particular issues remain under the jurisdiction of the AOJ at this time.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

The Board's decision granting a separate 10 percent rating, each, for instability of the right knee and left knee is set forth below.  The claims for an initial rating in excess of 10 percent, each, for service-connected right and left knee DJD, as well as the matters of entitlement to ratings in excess of 10 percent, each,  for right and left knee instability, are addressed in the Remand following the Order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



FINDING OF FACT

1.  All notification and developments actions needed to fairly resolve each matter herein decided has been accomplished.

2.  The collective lay and medical evidence currently of record reflects that, since the December 9, 2011 effective date of the award of service connection, the degenerative joint disease of the right and left knees, the Veteran has also had slight instability in the right and left knees.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for right knee instability, from December 9, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable decision to award a separate 10 percent rating, each for right and left knee instability on the basis of the current record-the matter to which the Board is limiting its consideration, at this juncture-all notification and developments actions needed to fairly resolve these matters has been accomplished.

 Historically, service connection for right and left knee degenerative joint disease (DJD) was established in June 2012 and the RO assigned an initial 10 percent rating for each disability under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  See June 2012 rating decision and codesheet.  While the codesheet associated with the June 2012 rating decision reflects that the initial 10 percent ratings assigned to the right and left knee disabilities were awarded pursuant to Diagnostic Code 5260, the body of the rating decision reflects that the 10 percent ratings were awarded based upon evidence of painful motion in each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As explained in the Remand, below, the record contains evidence that is pertinent and relevant to the higher rating claims on appeal and has not been considered by the AOJ.  While this evidence must be remanded for initial AOJ consideration, the Board finds that the current record does present a basis for assignment of a separate, compensable rating for instability of each knee.  Indeed, while VA examiners have consistently noted that the Veteran's knees are stable to ligament stability tests, the evidentiary record contains occasional subjective complaints of instability and giving way, as well as occasional objective notations of mild laxity in the Veteran's knees.  See VA treatment records dated February, July, August 2012; June 2015 VA examination report.  Review of the evidence also reveals that the Veteran has required the regular use of knee braces and a cane for support throughout the period under consideration in this appeal.  See VA examination reports.  

The Board notes the Veteran is competent to describe his symptoms, and, in this case, evidence of  record tends to corroborate (and, hence, bolster the credibility of) his reports of instability and giving way in his knees.  As such, the Board finds that there is persuasive evidence suggesting that the Veteran has experienced at least slight instability in his right and left knees since the effective date of the award of service connection for right and left knee DJD, warranting separate, initial 10 percent ratings for such instability.  See VAOPGCPREC 9-98 (Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) (authorizing separate ratings under Diagnostic Codes 5003 and 5257 for arthritis resulting in limited and/or painful motion, and instability, respectively, in a knee).  

Therefore, considering the lay and medical evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record presents a basis for assignment of a separate 10 rating under Diagnostic Code 5257 for slight instability of each knee from the December 9, 2011 effective date of the award of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A separate, initial 10 percent rating for right knee instability, from December 9, 2011 is granted, subject to the legal authority governing the payment of compensation.

A separate, initial 10 percent rating for left knee instability, from December 9, 2011 is granted, subject to the legal authority governing the payment of compensation.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

The Veteran is seeking higher initial ratings for his service-connected right and left knee DJD disabilities.  Additionally, although the Board has granted a separate 10 percent rating, each, for right and left knee instability, inasmuch as higher ratings are available for instability and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for a rating in excess of 10 percent for right and left knee instability are also viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, since the issuance of the February 2014 SOC, additional evidence has been added to the record, including VA treatment records dated from February 2003 to July 2015 and a June 2015 VA Knee examination report.  As such evidence constitutes relevant, non-duplicative evidence (here, associated with the claims file pre-certification) and this evidence was not submitted by the Veteran, the amended provisions of 38 U.S.C.A. § 7105, which provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board for claims where the substantive appeal was received after February 2, 2013, do not apply to this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act).

As such, the Board has no alternative but to remand these matters for initial AOJ consideration of the additional evidence received and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 19.31, 19.37 (2015).

While these matters are on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, including all outstanding VA treatment records dated since July 2015.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

The AOJ's adjudication of all claims should include consideration of all additional evidence added to the record since the last adjudication-to include the additional evidence discussed above, as well as any additional evidence received pursuant to the actions requested on remand.  Also adjudication of each higher rating claim remaining on appeal should include consideration of whether staged rating for each disability-assignment of higher ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities .  All records received should be associated with the electronic claims file.  

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal-for higher ratings for right and left knee DJD, and for right and left knee instability-in light of all pertinent evidence (to specifically include all evidence added to the record since the February 2014 SOC) and legal authority (to include, for each disability, whether staged rating is appropriate).  

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


